Title: From George Washington to John Fitzgerald, 9 September 1786
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon Septr 9th 1786.

Have you heard from Annapolis since Monday? Have the Commercial Commissioners met? Have they proceeded to business?

How long is it supposed their Session will last? and is it likely they will do anything effectual?
Is Colo. Gilpin returned? Was there a meeting of the Board? What was the result of the enquiry into the charges exhibited against Stuart?
I hope Mrs Fitzgerald & yourself are quite recovered. I am tolerably well again, but obliged to make use of Scissars instead of a Razor, for part of my face, when shaving. I am Dr Sir Yr obedt Hble Servt

Go: Washington

